Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 1 of 9 PageID #: 203



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
       Plaintiff,                                    )
                                                     )
  v.                                                 )   No. 4:19 CR 755 HEA (JMB)
                                                     )
  STEPHAN JONES,                                     )
                                                     )
       Defendant.                                    )


                 UNITED STATES OF AMERICA’S RESPONSE TO
          DEFENDANT’S MOTION TO RECONSIDER THE DETENTION ORDER
                       AND FOR IMMEDIATE RELEASE

          The United States of America respectfully opposes Defendant Stephan Jones’ Motion to

 Reconsider Bond Determination and for Immediate Release (Doc. # 96) for the following

 reasons:

                                        INTRODUCTION

          Defendant seeks reconsideration of the Court’s detention order, which imposed pretrial

 detention because no conditions of release would assure the safety of the community and

 Defendant’s appearance at future proceedings (Doc. # 21). See 18 U.S.C. § 3142(e). Critically,

 Defendant does not challenge the Court’s determination that he poses a flight risk and danger to

 the community (Doc. # 21). Nor does he address the presumption that applies in favor of

 detention in this case (see Doc. # 6; 18 U.S.C. § 3142(e)). Rather, Defendant advances concerns

 about the spread of COVID-19 outside of the jail system and “crowded conditions” within to

 justify his immediate release on bond. Defendant has not identified any valid basis for this

 extraordinary relief. In fact, jail administrators have implemented proactive measures to

 prevent the transmission of the virus. Additionally, given that Defendant’s concerns about

 COVID-19 could and continue to be invoked by any pretrial detainee, granting release here would

 cause a flood of similar requests at a time when the justice system is already under strain from



                                                 1
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 2 of 9 PageID #: 204



 the coronavirus outbreak. Accordingly, the Court should reject Defendant’s efforts to unsettle its

 determination that pretrial detention is necessary in this case.

                                        RELEVANT FACTS

        On September 19, 2019, Defendant was charged in a three-count indictment (Doc. #2).

 Defendant was specifically charged with (1) drug conspiracy, (2) conspiracy to possess a firearm

 in furtherance of drug trafficking, and (3) discharge of a firearm resulting in death (Id.). All

 three counts triggered the rebuttable presumption of detention with Count Three charging

 Defendant with a death-eligible offense.1 The United States moved for Defendant’s detention

 and filed a lengthy memorandum in support of its request (Doc. # 6).

        On or about October 1, 2019, the pretrial services offices filed its report recommending

 that Defendant be detained based on its determination that no condition or combination of

 conditions would reasonably assure the appearance of the defendant as required and the safety

 of the community (Doc. # 13).2 Faced with the United States’ motion and memorandum, as well

 as the pretrial services report, Defendant waived the detention issue (Doc. # 21). This Court

 entered its detention order on October 3, 2019 (Id.).

        Defendant now asks the Court for reconsideration of that detention order. In response,

 the pretrial services office again reviewed Defendant’s situation and filed an additional report

 (Doc. #. 100). In it, the pretrial services officer again recommends Defendant’s continued

 detention (Id.). Based upon all of the information in the record and available to this Court,

 Defendant’s request should be swiftly denied.




 1       On or about January 10, 2020, the United States advised the Court and Defendant that it
 will not be seeking the death penalty against Defendant (Doc. # 67).
 2       The pretrial services report also contained detailed information about Defendant’s health
 (Doc. # 13 p. 3). The United States will not detail that information in this pubic filing. However,
 the United States notes that the health information reported by Defendant to the pretrial
 services officer is wholly inconsistent with the newfound ailments Defendant is now presenting
 to the Court (compare Doc. # 13 p. 3 to Doc. #96 p. 2).

                                                                                                    2
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 3 of 9 PageID #: 205



        The Bureau of Prisons (“BOP”) has been preparing for a potential COVID-19 outbreak

 since January 2020 by developing best practices to mitigate transmission. See Federal Bureau of

 Prisons, Federal Bureau of Prisons COVID-19 Action Plan, https://www.bop.gov/resources/

 news/20200313_covid-19.jsp. Effective March 13, 2020, BOP required all of its facilities to

 implement a set of measures “to mitigate the spread of the COVID-19” and “to ensure the

 continued effective operation of the federal prison system.” Id. These measures include: (1)

 prohibiting all social and volunteer visits; (2) restricting legal visits (with case-by-case

 exceptions); (3) suspending inmate facility transfers (with exceptions for medical treatment and

 other compelling reasons); (4) requiring staff health screening, including temperature checks;

 (5) implementing a variety of coronavirus-specific protocols for inmates, such as screening new

 inmates, quarantining asymptomatic inmates, and isolating and testing inmates with exposure

 risk factors (in addition to its routine infectious disease management program); and (6)

 modifying operations to maximize social distancing and to limit group gatherings. Id.

        In the Eastern District of Missouri, the U.S. Marshals Service has recommended that all

 pretrial detention facilities follow the BOP’s COVID-19 mitigation measures. Area detention

 facilities have already implemented a number of the recommended measures, including limiting

 visitors and taking prisoners’ temperature prior to court appearances. Additionally, each

 detention facility has a protocol for responding to the medical issues, including transporting

 detainees to area hospitals in the unusual event they cannot provide in-facility care.

                                         LEGAL ANALYSIS

        Defendant argues that one provision from the Bail Reform Act requires the Court to

 reconsider its detention order and grant him (Doc. # 96 p. 1 citing 18 U.S.C. § 3142(i)).3 But,

 this provision does not allow for such extraordinary relief. Moreover, if the Court were to grant

 Defendant’s release, it would open the floodgates to similar challenges from the hundreds of




 3      In support of his motion, Defendant cites 18 U.S.C. § 3142(i) and two newspaper articles.

                                                                                                     3
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 4 of 9 PageID #: 206



 pretrial detainees in the Eastern District and quickly overwhelm both the Court and the Pretrial

 Services Office. Accordingly, the Court should deny Defendant’s request for reconsideration and

 release.

 I.     Section 3142(i) permits only the “temporary release” of pretrial
        detainees, and Defendant has failed to show that this extraordinary
        relief is necessary for his health or any other compelling reason.4

        Defendant argues that the Court can grant his release under section 3142(i). As an initial

 matter, the motion for reconsideration glazes over the limited nature of this provision, which

 provides for “temporary release” of pretrial detainees, not the indefinite “release on bail pending

 sentencing” Defendant requests. See United States v. Avanetti, No. 8:19-cr-00061-JVS, slip op. at

 2 (C.D. Cal. Mar. 21, 2020) (ECF No. 121) (emphasizing this distinction in denying motion for

 reconsideration of bail); see also Howard, No. 4:19-cr-00148-ERW, slip op. at 2 (providing

 similar description of section 3142(i)). Moreover, Defendant does not qualify for even temporary

 release because he has not met his burden of showing that a release from detention is necessary to

 protect his health or for any other compelling reason. Thus, section 3142(i) does not provide a

 basis for reconsidering Defendant’s detention or granting even a temporary release.

        Section 3142(i) provides that a “judicial officer may . . . permit the temporary release of

 the person, in the custody of a United States marshal or another appropriate person, to the

 extent that the judicial officer determines such release to be necessary for preparation of the

 person’s defense or for another compelling reason.”5 18 U.S.C. § 3142(i). “A defendant has the

 burden of showing that temporary release is ‘necessary . . .’ under Section 3142(i).” United

 States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011) (emphasis added); see also United

 States v. Rebollo-Andino, 312 F. App’x 346, 348 (1st Cir. 2009) (indicating that “temporary



 4      Although not raised by his motion, concerns about COVID-19 do not justify reopening a
 detention hearing under section 3142(f) either because the recent outbreak does not have a
 “material bearing” on whether an individual poses a flight risk or a danger to the community.
 5      To his credit, Defendant does not claim that temporary release is necessary for
 preparation of his defense, because it is not.

                                                                                                      4
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 5 of 9 PageID #: 207



 release under section 3142(i)” is warranted only “in extraordinary circumstances”). With respect

 to health conditions, “[t]his provision has been used sparingly” and only where absolutely

 necessary because care can no longer be managed by a detention facility. United States v.

 Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020)

 (citations omitted).

        While the outbreak of COVID-19 has created anxiety for many Americans, Defendant

 simply has not shown that even a temporary release from detention is necessary for his health.

 The motion for reconsideration raises only general concerns about coronavirus that apply

 equally to all pretrial detainees, if not the public at large (along with a sprinkle of newly

 discovered respiratory conditions). See United States v. Fitzgerald, No. 2:17-cr-00295-JCM-

 NJK, 2020 WL 1433932, at *1 (D. Nev. Mar. 24, 2020) (“Defendant’s argument applies equally

 to every detainee in detention; however, the Court cannot release every detainee at risk of

 contracting COVID-19 because the Court would then be obligated to release every detainee.”).

 “[W]here, as here, the record is devoid of particularized information supporting a finding that a

 ‘compelling’ reason exists to release Defendant under 18 U.S.C. § 3142(i), there is no basis to

 temporarily release Defendant.” Howard, No. 4:19-cr-00148-ERW, slip op. at 2.

        To the extent Defendant’s newfound respiratory ailments are considered to be legitimate

 -- and there is no documentary evidence or any other information in the record to suggest that

 they are -- he has failed to demonstrate that his release from detention is necessary for either his

 health or obtaining adequate treatment for his condition. For instance, Defendant does not

 claim that he has been exposed to the coronavirus. See Hamilton, 2020 WL 1323036, at *2

 (finding that the COVID-19 pandemic did not constitute “a sufficiently compelling reason to

 justify release under [§ 3142(i)]” despite detainee’s high risk for infection because “there have

 been no reported incidents of COVID-19 [at his facility] and [BOP] is taking system-wide

 precautions to mitigate the possibility of infection within its facilities.”); see also Dawson, 2020

 WL 1304557, at *2 (emphasizing similar absence of reported cases at detention facility). Given


                                                                                                        5
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 6 of 9 PageID #: 208



 that there are a number of confirmed cases in the St. Louis Area, it may well be safer for

 Defendant to shelter-in-place in the controlled environment at the Ste. Genevieve County

 detention facility—consistent with recent measures being implemented by local, state, and

 national authorities—than seeking release at this uncertain time and returning to the Saint Louis

 Metropolitan Area. See United States v. Jefferson, No. CCB-19-487, 2020 WL 1332011, at *1 n.1

 (D. Md. Mar. 23, 2020) (“It is not at all clear that [releasing detainee to live with his family]

 would not pose a health risk to [the detainee] or the community”). And it certainly remains safer

 for the public for Defendant to remain in pretrial detention for the reasons this Court found in

 its detention order and those set forth in the United States’ detention motion and

 memorandum.

        The motion for reconsideration also contains footnotes to two newspaper stories.

 Tellingly, Defendant does not offer any evidence that his continued detention at the Ste.

 Genevieve County detention facility will expose him to significant health risks. This is plainly

 insufficient to meet his burden of showing that the extraordinary remedy of release from detention

 is necessary, particularly considering the preventative measures detention facilities like the Ste.

 Genevieve County detention facility have taken to mitigate the risks posed by the spread of

 COVID-19. See United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *4 (D.

 Conn. Mar. 19, 2020) (“With regard to the COVID-19 pandemic, [inmate did] not show[] that

 the plan proposed by the Bureau of Prisons is inadequate to manage the pandemic . . . or that

 the facility is specifically unable to adequately treat [him]. . . . [T]he Court cannot assume that

 the Bureau of Prisons will be unable to manage the outbreak or adequately treat Mr. Gileno

 should it emerge at his correctional facility . . . .”); Martin, 2020 WL 1274857, at *4 (“[W]hile

 the record confirms that [detainee] suffers from asthma, high blood pressure, and diabetes, this

 alone is insufficient to rebut the proffer by the Government that the correctional and medical

 staff . . . are implementing precautionary and monitoring practices sufficient to protect

 detainees from exposure to the COVID-19 virus.”).


                                                                                                       6
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 7 of 9 PageID #: 209



        While the coronavirus outbreak is new, health claims by detainees are not. Courts have

 observed that “it is a rare case in which health conditions present an ‘exceptional reason’”

 requiring release where detention is otherwise warranted. See United States v. Wages, 271 F.

 App’x 726, 728 (10th Cir. 2008). These cases also recognize that reasonably necessary

 treatments are available in prison, and often times, a prison setting will provide superior care

 than a defendant can obtain on the outside. See United States v. Rodriguez, 50 F. Supp. 2d 717,

 722 (N.D. Ohio 1999). In this case, Defendant simply has failed to show that his needs will not

 be met during his detention. Because Defendant has not demonstrated that his release from

 detention is necessary for his health or any other compelling reason, the Court must reject the

 motion for reconsideration or release under section 3142(i).

 II.    Releasing pretrial detainees like Defendant would unduly burden the
        courts, the Pretrial Services Office, and a justice system already under strain
        from COVID-19.

        In his request for relief, Defendant claims that the Court should grant his immediate

 release on bond. Interestingly, Defendant seeks “temporary release” under 18 U.S.C. § 3142(i)

 “pending sentencing.” That sounds far from temporary. Beyond overlooking the fact that this

 Court already determined that no conditions of release would be adequate to address its

 concerns about Defendant’s flight risk and/or danger to the community, profound consequences

 underlie his request for reconsideration. Releasing pretrial detainees like Defendant not only

 would endanger the community but would impose significant burdens on the justice system,

 which is already facing other challenges related to the COVID-19 outbreak. For example,

 detainees who are released would require some form of monitoring by Pretrial Services Office, in

 addition to the hundreds of defendants in the Eastern District who are already under




                                                                                                    7
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 8 of 9 PageID #: 210



 supervision.6 See United States v. Robinson, No. 4:20CR23 SRC (NAB), slip op. at 3 (E.D. Mo.

 Mar. 26, 2020) (ECF No. 26) (rejecting request for release in part because “the coronavirus

 pandemic and the state and national measures that have been put in place in response to it have

 rendered pretrial supervision more challenging today than when [defendant] was first ordered

 detained”). Similarly, the Court would be inundated by requests from other detainees seeking

 pretrial release. See United States v. Jackson, No. 18-216, 2020 WL 1445958, at *2 (W.D. Penn.

 Mar. 24, 2020) (emphasizing concern that “many other defendants would flood the courts with

 similar requests”). Countless defendants could make the generic argument, now being raised by

 Defendant, that they should be released due to fears over the coronavirus. Thus, to the extent

 the Court concludes that the Bail Reform Act allows Defendant to relitigate the issue of

 detention, it should be mindful of these practical consequences in determining whether to grant

 Defendant’s request for immediate release on bond.




 6       Before a Defendant is placed on release, a Pretrial Services Officer also must vet the
 proposed residence and meet the proposed third-party custodian and other residents who live
 there. New release orders would force these Officers to conduct a substantial amount of in-
 person, in-home meetings, exposing them to a heightened risk of infection. “Moreover, location
 monitoring is not a limitless resource, nor is its installation and monitoring by United States
 Pretrial Services officers without risk to those personnel . . . .” United States v. Hearns, No.
 1:20-CR-110, 2020 WL 1493747, at *4 (N.D. Ohio Mar. 27, 2020).

                                                                                                    8
Case: 4:19-cr-00755-HEA-JMB Doc. #: 101 Filed: 04/17/20 Page: 9 of 9 PageID #: 211



                                          CONCLUSION

        For the foregoing reasons, the United States of America respectfully requests that this

 Court deny Defendant’s Motion to Reconsider Bond Determination and for Immediate Release.

 See Dawson, 2020 WL 1304557, at *1; Gileno, 2020 WL 1307108, at *4; Hamilton, 2020 WL

 1323036, at *2; Howard, No. 4:19-cr-00148-ERW, slip op. at 2; Jefferson, 2020 WL 1332011, at

 *2; Jones, 2020 WL 1323109, at *1; Martin, 2020 WL 1274857, at *1; Robinson, No. 4:20CR23

 SRC (NAB), slip op. at 3.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                        /s/ Thomas Rea
                                                       THOMAS REA #53245MO
                                                       Assistant United States Attorney
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200


                                    CERTIFICATE OF SERVICE

 I hereby certify that on April 17, 2020, the foregoing was filed electronically with the Clerk of the
 Court to be served by operation of the Court’s electronic filing system upon all counsel of record.


                                                        /s/ Thomas Rea




                                                                                                     9
